DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a) because figure 1A-7C fail to have proper labels for all the rectangular boxes such as 10, 20, 11b, 12a-c, 13a-c, 14, 16a-b, 15, 22a-c, 23, 21, 21a, 40, 15a, 54, 52a-c, 56a-b, 51, 31(30), 32(30), 33(30), 70, 80 and 11 as required by 37 CFR 1.83(a), and as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the connection part" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
Claims 4-8 are rejected as stated above because due to their dependency from claim 3. Claims 4-8 are also indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
1.	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker et al. (US2008/0139953A1) hereafter Baker, in view of Guillory et al. (US2008/0091090A1) hereafter Guillory.
Regarding claim 1, Baker discloses a pad for detecting biopotentials comprising:
a support (fig 1B-1D:101, par[0043]: wherein Flexible printed circuit layer 101 technically equivalent to a support, can be made from a thin insulating material, such as according to this embodiment, a 75 micron thick layer of Mylar.RTM.. Typically electrical traces (not shown in FIGS. 1A-1D) on flexible printed circuit layer 101 can be further protected by an insulating covering, analogous to a conformal coating. A formed plastic layer or a cloth with adhesive on one side thereof can be used to cover and protect flexible printed circuit layer 101, as well as to provide an aesthetic outer layer to make the body worn monitor 100 visually appealing.) having a first surface (fig 1B:110, par[0043]: FIG. 1B shows a side elevated view of physiological monitor 100 having an exemplary attachment mechanism, such as a retention clip 104, to mechanically attach communications and computation module 102 to the top surface of the disposable electrode module 110) and a second surface (fig 1D:109, par[0046]: FIG. 1D depicts a view of the underside of exemplary physiological monitor 100 showing one embodiment of disposable electrode module 110 having electrodes 109);
electrodes exposed on the first surface (par[0043] and fig 4:404, par[0044]: Typically electrical traces (not shown in FIGS. 1A-1D) on flexible printed circuit layer 101 can be further protected by an insulating covering, analogous to a conformal coating.);
a secondary battery supported in the support (fig 2:204, par[0045]: batteries 204 to power communications and computation module 102); and
second terminals exposed on the second surface and electrically connected to the secondary battery (par[0047]: Flexible printed circuit layer 101 can include contacts, such as battery clips (not shown), to receive and connect to batteries 204. as shown in FIG. 2, batteries 204 can be mounted under respective battery flaps 205 arranged on opposite sides of the flexible printed circuit layer 101. Alternatively, battery clips (not shown) or battery holders (not shown) can be used to provide both mechanical support and electrical connections for each of the batteries 204. One type of battery holder suitable for such use, for example, is the model 2990 battery holder, manufactured by the Keystone Electronics Corp. of Astoria, N.Y. Battery cover 107 provides protection for batteries 204 as well as a surface to press upon when applying electrodes 103 to conductive surface 404),
wherein gel members covering the electrodes are to/from the first surface (fig 1B-1C:103, par[0044], [0046]: each electrode 109 comprises electrode gel 103 and conductive surface 404 (FIG. 4). Together, electrode gel 103 and conductive surface 404 create a half-cell, such as, for example, a Silver/Silver Chloride half cell. Also and according to this embodiment, conductive surface 404 can directly accept the electrode gel 103. Electrode gels 103 can adhere to a patient's skin. While electrode gel 103 is typically an adhesive electrode gel, the adhesion offered by electrode gels 103 alone might not give a sufficient holding force for non-permanently affixing body worn physiological monitor 100 to a patient.),
a signal processing device having a connecting part is attachable/detachable to/from the second surface (fig 1B, 1C & 1D:102, par[0045]: FIG. 2 shows an exploded assembly view of the exemplary body worn physiological monitor 100. As noted with regard to FIGS. 1A-1D, the body worn physiological monitor 100 includes a removable and reusable communications and computation module 102 and a disposable electrode module 110, the later including electrode gels 103 for ECG monitoring and batteries 204 to power communications and computation module 102.).
Baker does not explicitly disclose the pad comprising: first terminals exposed on the second surface and electrically connected to the electrodes; a charging circuit supported in the support and for charging the secondary battery; wherein gel members covering the electrodes are attachable/detachable; and when the signal processing device is attached to the second surface, the first terminals and the second terminals are connected to the connecting part.
Guillory discloses the pad comprising: 
first terminals exposed on the second surface and electrically connected to the electrodes (fig 9:61, par[0043], [0046]: wherein the circuit layer 61 is technically equivalent to the second surface comprising The signal processing units 62 and electrical connections can be disposed on a circuit layer 61 such as a thin-film polyimide (Kapton) circuit substrate that is flexible technically equivalent to first terminals. This circuit layer may contain all the necessary electronics in the patch. The circuit layer may 61 can be disposed on top of the adhesive layer 51 or the double-sided pressure sensitive adhesive foam. Signal processing unit or units 62 (FIGS. 9 and 10) or other electronics, integrated circuits or signal processors can be carried by or contained within the device or pad. The signal processing units 62 can be coupled to the one or more physiological sensors 12. The signal processing units 62 can process or analyze the physiological signals received from the sensors and generate other signals ); 
a charging circuit supported in the support and for charging the secondary battery (par[0054]: The device or power source can also contain an energy storage device that uses the described external sources to charge and/or recharge the device, for example, adding fuel to a fuel cell, charging an integrated capacitor by inductive power);
wherein gel members covering the electrodes are attachable/detachable (par[0040], [0057]: The electrodes may be made of Ag/Ag Cl packaged with an electrically conductive gel and a special adhesive sealed cover to prevent the gel from drying out. The electrodes are on the bottom of the substrate and the electronics will be surface mounted on the top. The top/bottom circuit layers also include actively driven shields over the electrode areas to reduce electrical interference and motion artifacts. The system can use dry gold electrodes for patient contact. These can be coated with a thin film of sodium chloride to quickly draw moisture into the electrode interfaces and improve contact with the skin. Wet electrodes (using paste or gel) currently dominate in clinical EEG applications as they have a longer history of use and they can make better contact through hair); and
when the signal processing device is attached to the second surface, the first terminals and the second terminals are connected to the connecting part (par[0043], [0049]: The signal processing units 62 can be coupled to the one or more physiological sensors 12. The signal processing units 62 can process or analyze the physiological signals received from the sensors and generate other signals, such as display or indicator signals or alarms. The signal processing units 62 and electrical connections can be disposed on a circuit layer 61 such as a thin-film polyimide (Kapton) circuit substrate that is flexible. This circuit layer may contain all the necessary electronics in the patch. the signal processing units can generate other signals based on the operation of the device, such as power on, battery level, sensors operable).
One of ordinary skill in the art would be aware of both the Baker and the Guillory references since both pertain to the field of bipotential systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker to implement the charging battery feature as disclosed by Guillory to gain the functionality of monitoring or diagnosing medical or physiological conditions of a patient away from a medical facility by causing the monitor device to power from a power source carried by the pad of the self-contained monitor device, causing the electrode to sense brain activity and generate a signal, and causing an EEG signal processor carried by the pad and electrically coupled to the electrode to process the signal; and viewing an indicator of seizure status carried by the pad and electrically coupled to the signal processor.

Regarding claim 2, Baker in view of Guillory discloses the pad for detecting biopotentials according to claim 1,
wherein the secondary battery and the charging circuit are configured so as to be wirelessly charged (Guillory par[0054]: The device or power source can also contain an energy storage device that uses the described external sources to charge and/or recharge the device, for example, adding fuel to a fuel cell, charging an integrated capacitor by inductive power).

Regarding claim 3, Baker discloses a biopotential detector comprising:
a first support (fig 1B-1D:101, par[0043]: wherein Flexible printed circuit layer 101 technically equivalent to a support, can be made from a thin insulating material, such as according to this embodiment, a 75 micron thick layer of Mylar.RTM.. Typically electrical traces (not shown in FIGS. 1A-1D) on flexible printed circuit layer 101 can be further protected by an insulating covering, analogous to a conformal coating. A formed plastic layer or a cloth with adhesive on one side thereof can be used to cover and protect flexible printed circuit layer 101, as well as to provide an aesthetic outer layer to make the body worn monitor 100 visually appealing.) having a first surface (fig 1B:110, par[0043]: FIG. 1B shows a side elevated view of physiological monitor 100 having an exemplary attachment mechanism, such as a retention clip 104, to mechanically attach communications and computation module 102 to the top surface of the disposable electrode module 110) and a second surface (fig 1D:109, par[0046]: FIG. 1D depicts a view of the underside of exemplary physiological monitor 100 showing one embodiment of disposable electrode module 110 having electrodes 109);
first electrodes exposed on the first surface (par[0043] and fig 4:404, par[0044]: Typically electrical traces (not shown in FIGS. 1A-1D) on flexible printed circuit layer 101 can be further protected by an insulating covering, analogous to a conformal coating);
a secondary battery supported in the first support (fig 2:204, par[0045]: batteries 204 to power communications and computation module 102);
second terminals exposed on the second surface and electrically connected to the secondary battery (par[0047]: Flexible printed circuit layer 101 can include contacts, such as battery clips (not shown), to receive and connect to batteries 204. as shown in FIG. 2, batteries 204 can be mounted under respective battery flaps 205 arranged on opposite sides of the flexible printed circuit layer 101. Alternatively, battery clips (not shown) or battery holders (not shown) can be used to provide both mechanical support and electrical connections for each of the batteries 204. One type of battery holder suitable for such use, for example, is the model 2990 battery holder, manufactured by the Keystone Electronics Corp. of Astoria, N.Y. Battery cover 107 provides protection for batteries 204 as well as a surface to press upon when applying electrodes 103 to conductive surface 404 );
gel members that are to/from the first surface so as to cover the first electrodes (fig 1B-1C:103, par[0044], [0046]: each electrode 109 comprises electrode gel 103 and conductive surface 404 (FIG. 4). Together, electrode gel 103 and conductive surface 404 create a half-cell, such as, for example, a Silver/Silver Chloride half cell. Also and according to this embodiment, conductive surface 404 can directly accept the electrode gel 103. Electrode gels 103 can adhere to a patient's skin. While electrode gel 103 is typically an adhesive electrode gel, the adhesion offered by electrode gels 103 alone might not give a sufficient holding force for non-permanently affixing body worn physiological monitor 100 to a patient); and
a signal processing device that is attachable/detachable to/from the second surface (fig 1B, 1C & 1D:102, par[0045]: FIG. 2 shows an exploded assembly view of the exemplary body worn physiological monitor 100. As noted with regard to FIGS. 1A-1D, the body worn physiological monitor 100 includes a removable and reusable communications and computation module 102 and a disposable electrode module 110, the later including electrode gels 103 for ECG monitoring and batteries 204 to power communications and computation module 102.),
wherein the signal processing device includes a connecting part connected to the first terminals and the second terminals (fig 1B, 1C & 1D:102, par[0045]: FIG. 2 shows an exploded assembly view of the exemplary body worn physiological monitor 100. As noted with regard to FIGS. 1A-1D, the body worn physiological monitor 100 includes a removable and reusable communications and computation module 102 and a disposable electrode module 110, the later including electrode gels 103 for ECG monitoring and batteries 204 to power communications and computation module 102.), and
a signal processing circuit configured to process biopotential signals inputted from the connection part (fig 5:512; par[0069], [0071]: Connector 502 serves to electrically couple communications and computation module 102 to a disposable electrode module 110 (FIG. 2). Secondary connector 503 can also electrically couple one or more additional sensors, which can be situated both on and off of disposable electrode module 110, to electromechanical connector 502 for electrical coupling along with physiological sensor signals 501 to communications and computation module 102 (shown in FIG. 1) via electromechanical connector 505. Signals received by the communications and computation module 102 can be electrically coupled into communications and computation module 102 via electronic protection circuits 506 and/or filters, such as ESIS filters 507).
Baker does not explicitly disclose the pad comprising: first terminals exposed on the second surface and electrically connected to the first electrodes; a charging circuit supported in the first support and for charging the secondary battery; gel members that are attachable/detachable.
Guillory discloses the pad comprising: 
first terminals exposed on the second surface and electrically connected to the electrodes (fig 9:61, par[0043], [0046]: wherein the circuit layer 61 is technically equivalent to the second surface comprising The signal processing units 62 and electrical connections can be disposed on a circuit layer 61 such as a thin-film polyimide (Kapton) circuit substrate that is flexible technically equivalent to first terminals. This circuit layer may contain all the necessary electronics in the patch. The circuit layer may 61 can be disposed on top of the adhesive layer 51 or the double-sided pressure sensitive adhesive foam. Signal processing unit or units 62 (FIGS. 9 and 10) or other electronics, integrated circuits or signal processors can be carried by or contained within the device or pad. The signal processing units 62 can be coupled to the one or more physiological sensors 12. The signal processing units 62 can process or analyze the physiological signals received from the sensors and generate other signals ); 
a charging circuit supported in the support and for charging the secondary battery (par[0054]: The device or power source can also contain an energy storage device that uses the described external sources to charge and/or recharge the device, for example, adding fuel to a fuel cell, charging an integrated capacitor by inductive power);
wherein gel members covering the electrodes are attachable/detachable (par[0040], [0057]: The electrodes may be made of Ag/Ag Cl packaged with an electrically conductive gel and a special adhesive sealed cover to prevent the gel from drying out. The electrodes are on the bottom of the substrate and the electronics will be surface mounted on the top. The top/bottom circuit layers also include actively driven shields over the electrode areas to reduce electrical interference and motion artifacts. The system can use dry gold electrodes for patient contact. These can be coated with a thin film of sodium chloride to quickly draw moisture into the electrode interfaces and improve contact with the skin. Wet electrodes (using paste or gel) currently dominate in clinical EEG applications as they have a longer history of use and they can make better contact through hair); and
when the signal processing device is attached to the second surface, the first terminals and the second terminals are connected to the connecting part (par[0043], [0049]: The signal processing units 62 can be coupled to the one or more physiological sensors 12. The signal processing units 62 can process or analyze the physiological signals received from the sensors and generate other signals, such as display or indicator signals or alarms. The signal processing units 62 and electrical connections can be disposed on a circuit layer 61 such as a thin-film polyimide (Kapton) circuit substrate that is flexible. This circuit layer may contain all the necessary electronics in the patch. the signal processing units can generate other signals based on the operation of the device, such as power on, battery level, sensors operable).
One of ordinary skill in the art would be aware of both the Baker and the Guillory references since both pertain to the field of bipotential systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker to implement the charging battery feature as disclosed by Guillory to gain the functionality of monitoring or diagnosing medical or physiological conditions of a patient away from a medical facility by causing the monitor device to power from a power source carried by the pad of the self-contained monitor device, causing the electrode to sense brain activity and generate a signal, and causing an EEG signal processor carried by the pad and electrically coupled to the electrode to process the signal; and viewing an indicator of medical status carried by the pad and electrically coupled to the signal processor.

Regarding claim 4, Baker in view of Guillory discloses the biopotential detector according to claim 3,
wherein the signal processing circuit includes a wireless transmission circuit (Baker fig 1;102, par[0089]: Such external configuration can be done through a hardwired communication connection cable or via communications and computation module 102, in which communications and computation module 102 is a two-way radio transceiver communication device capable of receiving a configuration command sent for a remote radio transceiver. The radio could be 802.11 compliant, but generally would use a lighter-weight (simpler) protocol that can be more energy efficient. A suitable lighter weight protocol could be proprietary, or standards-based, such as ZigBee or Bluetooth.).

2.	Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Guillory, and further in view of Takizawa et al. (US2016/0183874A1) hereafter Takizawa.
Regarding claim 5, Baker in view of Guillory does not explicitly disclose the biopotential detector wherein the signal processing circuit includes a memory that is configured to store data corresponding to the biopotential signals.
Takizawa discloses the biopotential detector wherein the signal processing circuit includes a memory that is configured to store data corresponding to the biopotential signals (par[0028]: A biological signal, which is detected through the electrodes 16a and 16b, is stored in a storage unit mounted on a substrate of the electronic apparatus 12, and is transmitted to an external apparatus such as an output device (electrocardiograph, monitor device, printing device) of an electrocardiogram at a desired timing, or is transferred to a personal computer, a server).
One of ordinary skill in the art would be aware of the Baker, Guillory and Takizawa references since both pertain to the field of bipotential systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker to implement the memory as disclosed by Takizawa to gain the functionality of improving performance, scalability, reliability, availability of the data, less downtime and cost saving.

Regarding claim 6, Baker in view of Guillory does not explicitly disclose the biopotential detector wherein the signal processing circuit includes a memory that is configured to store information for specifying a subject to which the first support is attached.
Takizawa discloses the biopotential detector wherein the signal processing circuit includes a memory that is configured to store information for specifying a subject to which the first support is attached (par[0028]: A biological signal, which is detected through the electrodes 16a and 16b, is stored in a storage unit mounted on a substrate of the electronic apparatus 12, and is transmitted to an external apparatus such as an output device (electrocardiograph, monitor device, printing device) of an electrocardiogram at a desired timing, or is transferred to a personal computer, a server).
One of ordinary skill in the art would be aware of the Baker, Guillory and Takizawa references since both pertain to the field of bipotential systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker to implement the memory as disclosed by Takizawa to gain the functionality of improving performance, scalability, reliability, availability of the data, less downtime and cost saving.

Regarding claim 7, Baker in view of Guillory and Takizawa discloses the biopotential detector according to claim 6, wherein the signal processing circuit includes a receiving circuit configured to receive the information wirelessly (Baker fig 1;102, par[0089]: Such external configuration can be done through a hardwired communication connection cable or via communications and computation module 102, in which communications and computation module 102 is a two-way radio transceiver communication device capable of receiving a configuration command sent for a remote radio transceiver. The radio could be 802.11 compliant, but generally would use a lighter-weight (simpler) protocol that can be more energy efficient. A suitable lighter weight protocol could be proprietary, or standards-based, such as ZigBee or Bluetooth.).

3.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baker in view of Guillory, and further in view of Virtanen et al. (US2012/0157807A1) hereafter Virtanen.
Regarding claim 8, Baker in view of Guillory does not explicitly disclose the biopotential detector further comprising: a second support having a third surface and a fourth surface; second electrodes; gel members covering the second electrodes on the third surface; fifth terminals exposed on the fourth surface and electrically connected to the second electrodes: a primary battery supported in the second support; and sixth terminals exposed on the fourth surface and electrically connected to the primary battery, wherein the signal processing device is attachable/detachable to/from the fourth surface, and when the signal processing device is attached to the fourth surface, the fifth terminals and the sixth terminals are connected to the connecting part.
Virtanen discloses the biopotential detector further comprising:
a second support (fig 3:31, par[0041]: in FIG. 3, components of a conventional type of biomedical wet sensor may be provided on a first, flat, surface of the substrate 31 technically equivalent to a second support) having a third surface and a fourth surface (par[0041]: wherein the second support 31 having: a surface comprising the conductive electrode layer 33 and adhesive member layer 34; and a surface comprising the battery 43, electronic circuit 41 and an electrochromic indicator element 42);
second electrodes (fig 3:33, par[0041]: a conductive electrode layer 33 (e.g. silver (Ag), silver chloride (AgCl) technically equivalent to the second electrodes, on top of silver t(Ag) trace, silver/silver chloride (Ag/AgCl), copper (Cu)), a gel element 35 (such as a sponge soaked with a conductive gel) overlaying the conductive electrode 33);
gel members covering the second electrodes on the third surface (fig 3:35, par[0041]: a gel element 35 (such as a sponge soaked with a conductive gel) overlaying the conductive electrode 33, and an adhesive member layer 34 (e.g. an adhesive foam material) surrounding the gel element 35 (in the same planar plane) for attaching the electrode to living tissue, for example human forehead or chest, may be manufactured on the first surface of the substrate 31. For example, in the case the conductive electrode 33 and the gel element 35 have a circular shape in a plane parallel to the first surface of the substrate 31.;
fifth terminals exposed on the fourth surface and electrically connected to the second electrodes (fig 3:32, par[0041]: conducting traces 32 (e.g. strips of conductive material) technically equivalent to fifth terminals, provided on the substrate 31 on the other side. The traces 32 provide electrical connection between the electrode 33 and an associated electronic circuit (such as an electronic circuit 41) in the biomedical sensor patch, or via cables to the nearby monitoring device);
a primary battery supported in the second support (fig 3:30, par[0042]: in FIG. 3, a planar printed battery 30 is encapsulated by a humidity resistant material on the opposite second flat surface of the substrate 31); and
sixth terminals exposed on the fourth surface and electrically connected to the primary battery (fig 3:39, par[0043]: conductive traces or wires 39 are provided to extend through the humidity resistant encapsulation of the battery 30 so as to provide the supply voltage to an electronic circuit outside the encapsulation (such as an electronic circuit 41 as shown in FIG. 4). Conductive traces 39 may also be provided on the second surface of the substrate 31 to function as supply voltage buses),
wherein the signal processing device is attachable/detachable to/from the fourth surface (fig 6:41, par[0061], [0062]: The electronic circuit 41 or 55 may be any electronic circuit associated with the specific biosignal measurement. For example, the electronic circuit may comprise a signal amplifier, a signal processor, a data processor, a data memory, a wireless transmitter, a wireless transceiver, a wired or wireless communication interface, or any combination thereof. The electronic circuit (e.g. an amplifier, memory and/or transmitter) may be either a separate piece of hardware (such as the electronic circuit 55 in FIG. 5), or the electronics may be built to be part of the disposable electrode sheet (such as the electronic circuit 41 in FIG. 4).), and
when the signal processing device is attached to the fourth surface, the fifth terminals and the sixth terminals are connected to the connecting part (fig 6:41 & fig 8, par[0061], [0062]).
One of ordinary skill in the art would be aware of the Baker, Guillory and Virtanen references since both pertain to the field of bipotential systems. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pad of Baker to implement the structure of a second bipotential sensor as disclosed by Virtanen to gain the functionality of measuring the signal quality or the electrical or optical properties of a sensor contact continuously or intermittently, improving a loose electrode indication such as a human's skin, during operation, and to switch the color of the bi-stable electrochromic indicator from the first color to the second color when a loose contact is detected.

Conclusion
Patent US8255041 to Istvan discloses a wireless monitoring system and, more particularly, a wireless monitoring system for detecting and transmitting physiological data. The present invention detects physiological data relating to a patient's cardiac activity and respiration rate and transmits the data to a remote base station via telemetry. The base station processes the data so that the data can be display by an ECG monitor.
US2008/0219464 to Smith discloses a transducer system is disclosed for detecting actual or simulated body sounds. An audio signal generation and detection system is disclosed for the purposes of simulating the medical examination of a patient or simulating the listening of sounds seeming to emanate from a live or inanimate body. A signal generator sets up a voltage potential at an electrode physically attached to the body, or electrically connected to a body, thereby setting up a voltage potential on a surface area of the body. An electric field potential sensor or a capacitive electrical sensor placed in proximity to the electrode or body surface then detects the voltage potential. The signals produced by the signal generator can represent heart, lung, bowel or other sounds and the electrical sensor can take the physical form of a listening device such as a stethoscope, thereby creating a simulation of listening to body sounds for medical diagnostic purposes.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINE BENLAGSIR whose telephone number is (571)270-5165. The examiner can normally be reached (571)270-5165.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on (571) 272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMINE BENLAGSIR/Primary Examiner, Art Unit 2685